


Exhibit 10(w)
TO: Janice Fields


The following states the terms of our Agreement regarding your separation from
McDonald's. Your termination will be treated as a Covered Termination under the
McDonald's Corporation Severance Plan. (This Agreement will be referred to as
the “First Agreement.”).


SEPARATION FROM SERVICE DATE
Your date of “separation from service” for purposes of Section 409A of the
Internal Revenue Code of 1986, amended (the “Code”) was December 31, 2012;
however, you remained employed by McDonald's Corporation (“McDonald's”) until
March 1, 2013.


PAYMENTS
You have received or will receive the following payments:
•
Your December 31, 2012 paycheck, which included your salary through December 31,
2012, and any accrued but unused vacation days as of your separation from
service date.

•
Company Car Allowance for January 1, 2013 to March 1, 2013, to be paid to you as
a lump sum on July 1, 2013.

All payments to you, as set forth in this First Agreement, have been issued or
will be issued in accordance with, and subject to any withholding required by,
all local, state, and federal laws.


TARGET INCENTIVE PLAN (TIP)
You received your 2012 Target Incentive Plan (TIP) payment on or about March 1,
2013. Your TIP was administered consistent with the Target Incentive Plan
documents. Your IPF for your 2012 TIP was 100%.


CASH PERFORMANCE UNIT PLAN (CPUP)
You received a payout under the 2010-2012 CPUP. The amount of this payout was
determined by the Compensation Committee at the end of the CPUP performance
cycle. You received this payment in the normal CPUP payment cycle in March 2013.


OFFICER FINANCIAL COUNSELING
You are eligible to receive Officer Financial Counseling Services reimbursements
in accordance with the Executive Financial Counseling and Life Planning Program
provided services were rendered and reimbursement submitted after January 1,
2013 and prior to March 1, 2013. You will be reimbursed up to $10,000 for any
eligible amounts on or after July 1, 2013, but no later than December 31, 2013.


OFFICER ANNUAL PHYSICAL
You were eligible to receive your annual executive physical for calendar year
2013 in accordance with the terms of the Executive Physical Program, provided
your physical was completed prior to March 1, 2013. If the physical was not
taken, no cash payout will be made.


CONTINUATION OF HEALTH COVERAGE
You acknowledge that you received medical and dental coverage under the
McDonald's medical and dental benefit programs in which you participated through
December 31, 2012. You were entitled to elect to continue your coverage under
the medical and dental benefit programs of McDonald's or its subsidiaries that
you participated in at the time of your separation from service (i.e., starting
January 1, 2013) for 18 months (or longer if required by law). This is known as
COBRA coverage. If you filed a timely election to take COBRA coverage, you have
to pay the applicable employee cost under the plan in which you were enrolled,
and McDonald's will pay the remainder of the cost of your COBRA coverage through
December 2013. You will only be able to take the COBRA coverage if you pay the
applicable employee cost on a monthly basis. You may not have your share of
these costs withheld from your cash severance nor contributed to any cafeteria
or flexible spending account. After December 2013, any further COBRA coverage to
which you may be entitled will continue only if you pay the full cost. The cost
will be 102% of both the employee and the employer premium costs under the
applicable plans. If you fail to pay your COBRA premium by the end of the month
for which the premium is due, your coverage will terminate as of the last day of
the month for which your last premium was paid. McDonald's will not pay any
portion of the cost of COBRA coverage beyond December 2013, regardless of
whether you or your eligible dependents have an additional qualifying event
under COBRA. Notwithstanding the foregoing, if COBRA coverage is no longer
required to be provided under the federal laws governing COBRA, all payments for
COBRA coverage under the Plan will also end. Further information about COBRA
coverage was provided by the Plan Administrator. Upon the expiration of your
COBRA coverage, you may elect McDonald's Retiree Medical benefits at your cost,
provided you meet and satisfy all of the requirements of McDonald's Retiree
Medical Plan, as in effect from time to time. In any event, Retiree Medical
Benefits will be available only for as long as McDonald's maintains such a plan
for retirees, and McDonald's reserves the right to amend or terminate the
Retiree Medical Plan at any time, in its sole discretion.






--------------------------------------------------------------------------------




GENERAL RELEASE
In exchange for the payments and benefits set forth in this First Agreement, you
are waiving and releasing all claims and causes of action you have or may have,
known or unknown, suspected or unsuspected, accrued or unaccrued, fixed or
contingent, against McDonald's, arising from or relating to acts or omissions on
or before the date you sign this First Agreement. (“McDonald's,” as used in this
release and throughout this First Agreement, is defined in the final paragraph
(SUCCESSORS; DEFINITION OF “McDONALD'S”) of this First Agreement.)


The claims you are releasing include, but are not limited to, any and all claims
and causes of action that McDonald's: (a) has discriminated against you on the
basis of age (or any other claim or right arising under the Age Discrimination
in Employment Act, 29 U.S.C. §§ 621 et seq. (“ADEA”)), race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, veteran status, military
status, citizenship status, genetic information, source of income, entitlement
to benefits, or any other status protected by local, state or federal laws,
constitutions, regulations, ordinances or executive orders; (b) has violated its
personnel policies, handbooks or any covenant of good faith and fair dealing or
breached any written, oral or implied contract of employment between you and
McDonald's; (c) has violated public policy or common law, including but not
limited to claims for: personal injury; invasion of privacy; retaliatory or
wrongful discharge; whistle blowing; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family; and/or
promissory estoppel; (d) is in any way obligated for any reason to pay you
damages, expenses, litigation costs (including attorneys' fees), wages, bonuses,
commissions, disability, retirement or welfare benefits, vacation pay and sick
pay, compensatory damages, penalties, liquidated damages, punitive damages,
other payments, and/or interest; (e) has any obligations or owes any
compensation or payments to you in connection with any ideas, information,
inventions, processes, procedures, systems, methods, intellectual property or
other materials that you may have developed, produced, created, designed,
modified, improved, enhanced or revised during your employment with McDonald's
or disclosed to McDonald's, including without limitation any trademarks, service
marks, trade dress, copyrights, patents and/or trade secrets, (collectively
referred to in this First Agreement as “Materials”); and (f) has violated any
other federal, state or local law, including but not limited to Title VII of the
Civil Rights Act of 1964, as amended in 1991 (“Title VII”), the Civil Rights Act
of 1866, as amended (42 U.S.C. Section 1981), the Civil Rights Act of 1991, as
amended (42 U.S.C. Section 1981a), the Americans with Disabilities Act, as
amended (“ADA”), the Employee Retirement Income Security Act, as amended, the
Family and Medical Leave Act, as amended, the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), the Genetic Information Nondiscrimination
Act (“GINA”), the Fair Labor Standards Act, the Equal Pay Act, the National
Labor Relations Act, the Fair Credit Reporting Act, the Immigration Reform
Control Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act, the
Employee Polygraph Protection Act, and the Worker Adjustment and Retraining
Notification Act (“WARN Act”), any state or federal consumer protection and/or
trade practices act, the Illinois Human Rights Act, the Illinois Wage Payment
and Collection Act, the Illinois Equal Wage Act, the Illinois Equal Pay Act of
2003, the Illinois Minimum Wage Law, the Illinois Worker Adjustment and
Retraining Notification Act (“Illinois WARN Act”), the anti-retaliation
provisions of the Illinois Workers Compensation Act, and the Illinois
Whistleblower Act. YOU UNDERSTAND BY SIGNING THIS AGREEMENT, YOU ARE GIVING UP
ALL CLAIMS AGAINST McDONALD'S, except as otherwise provided below. You agree
that this First Agreement provides benefits to you that are above and beyond
anything to which you are otherwise entitled.


The claims you are releasing include, but are not limited to, the continuing or
future effects of any act or omission by McDonald's through the date of this
First Agreement, even if you are first affected or are first aware of the effect
after the date you sign this First Agreement. Without limiting the generality of
the foregoing, the claims you are releasing include any claim that any future
nonpayment or difference in amount, timing or duration of wages, salaries,
bonuses, benefits (such as under the Profit Sharing and Savings Plan, Long Term
Incentive Plans, Insurance Plans, TIP Plan, stock option and restricted stock
unit plans, and Cash Performance Unit Plan) or other compensation is
discriminatory under the ADEA, Title VII, the ADA and the Rehabilitation Act of
1973, all as amended or modified in operation by the Lilly Ledbetter Fair Pay
Act of 2009, and all such claims under all federal, state and local law, as
heretofore or hereafter amended or modified in operation.


Except as otherwise provided below, you have given up all claims against
McDonald's and do not have a basis to sue McDonald's. If, despite this, you sue
McDonald's in any forum or proceeding, you agree to pay all of McDonald's costs
and litigation expenses (including but not limited to reasonable attorney's
fees) in that suit. This is in addition to McDonald's right to other remedies in
such a case. Excepted from this release and this promise is any action by you to
enforce the terms of this First Agreement. In addition, excepted from this
release and this promise is a good faith challenge by you to the validity of the
release provision of this First Agreement under the ADEA. Also excluded from
this First Agreement are any claims or rights which cannot be waived by law,
including without limitation the right to file a charge of discrimination with
an administrative agency and the right to participate in an investigation or
proceeding conducted by an administrative agency. You are waiving, however, your
right to any monetary recovery or other relief in connection with such a charge
filed by you or anyone else. You hereby assign to McDonald's all your right,
title and interest in any monetary recovery or other relief obtained in any
proceeding.


You are releasing and waiving all claims on behalf of yourself, your
beneficiaries under any employee benefit plans or arrangements, agents,
executors, representatives, guardians ad litem, heirs, successors and assigns,
and anyone acting for you or on your behalf.


Notwithstanding anything to the contrary herein, you are not releasing any claim
to enforce the terms of this Agreement.




--------------------------------------------------------------------------------




NON-DISPARAGEMENT AND LIMITATIONS ON PUBLICATIONS
You will not disrupt, interfere with, cause any disturbance to or disparage
McDonald's business or, directly or indirectly, by any means or in any medium
(including, without limitation, social media, such as blogging, tweeting and
posting on social media sites), and whether in your own name, anonymously, using
a pseudonym or otherwise, do, say, write, confirm or otherwise communicate or
publish to any person or entity, by word, action, omission or otherwise,
anything that could reasonably be expected to cast a bad light on McDonald's,
its business or any of its current and former directors, officers, agents,
suppliers, franchisees and employees (“McDonald's Related Persons”) in their
capacities as such or disparage or cause damage to the reputation, brand, name,
business, products and services of McDonald's or any McDonald's Related Persons.
In the event that you communicate via social media about McDonald's or otherwise
make public statements about McDonald's, you further agree that such
communications will clearly state or otherwise make clear that you are not
employed by and do not represent McDonald's, and will be clearly identified as
representing or otherwise make clear that they represent your personal views and
not those of McDonald's. Should you determine that you have any question about
whether something you plan to communicate comports with the provisions of this
First Agreement, you will get the prior written consent of McDonald's General
Counsel, Gloria Santona, or her successor before making such communication.
Notwithstanding the foregoing, nothing herein shall prohibit you from making
truthful statements when required by court order or other legal body having
jurisdiction.


Without limiting the generality of the foregoing, you further agree that, you
shall not, for three (3) years following your termination date publish any
articles or books about McDonald's, its business or any McDonald's-Related
Person, or grant an interview to any representative of the public media about
McDonald's, without the prior written consent of McDonald's General Counsel,
Gloria Santona, or her successor.


TRADE SECRETS
You acknowledge that during your employment you have formulated, established and
otherwise had access to and knowledge of McDonald's trade secrets and
confidential business information, including but not limited to, special
information about relationships and distributors, vendors, suppliers,
manufacturers, franchisees, employees and customers, as well as special and
confidential knowledge about McDonald's relating to pricing, business and
financial affairs, advertising, marketing, sales, expansion plans, new store
sites and strategies for McDonald's business, including various technical items
and equipment used or contemplated for use in McDonald's business. You further
acknowledge that the preservation of a continuing business relationship between
McDonald's and its customers, franchisees, suppliers and manufacturers is of
critical importance to the continued business success of McDonald's and that it
is the policy of McDonald's to safeguard as confidential the identity and
special needs of certain customers, franchisees, suppliers, manufacturers,
representatives and key employees. In view of the foregoing, you agree that
until such items and data become public through no act or omission by you or
wrongful act or omission of any other person, you will not disclose to any
person or entity or use for any purpose whatsoever any trade secrets or
confidential information concerning the business, or any customer,
representative, agent or employee of McDonald's that was obtained by you in the
course of your employment with McDonald's. You further acknowledge that upon
separation from your employment, you did not take with you, but left with
McDonald's, all records (including electronic data) and papers and all matters
of whatever nature that contained secret or confidential information of
McDonald's. For purposes of this First Agreement, the terms “trade secrets” and
“confidential information” include non-public processes, methods, techniques,
systems, formulae, patents, models, devices, compilations, customer lists,
financial information, development plans, supplier lists and any non-public
information of whatever nature that gives to McDonald's an opportunity to obtain
an advantage over competitors who do not know or use such information or data or
any information that would be harmful to McDonald's if disclosed. Without
limiting the generality of the foregoing, you further agree that you will not
write, confirm or otherwise communicate or publish to any person or entity any
of McDonald's trade secrets or confidential information, including, without
limitation while using social media (e.g., blogging, tweeting, and postings on
social networking sites). Should there be any question about whether something
you plan to communicate comports with the provisions of this First Agreement,
you will get the prior written consent of McDonald's General Counsel, Gloria
Santona, or her successor.


RECEIPT OF PAY AND BENEFITS TO DATE; NO RETALIATION
You agree that you have received all salary and benefits due to you to date,
have not been denied the opportunity to take any family and medical leave which
you have requested and have not been retaliated against because you have sought
any salary, benefits or leave or because you have opposed or reported any
practice you believe is unlawful, provided any information or caused information
to be provided, assisted in any investigation by any branch of federal, state or
local government or by McDonald's, or have filed, caused to be filed,
participated or assisted in any administrative or judicial proceedings to
enforce your rights under any statute or law. All pay earned by you, including
vacation pay, has been paid or is included in the amounts referred to in the
Payments section above.






--------------------------------------------------------------------------------




COMPLIANCE WITH OLDER WORKER BENEFIT PROTECTION ACT; KNOWING AND
VOLUNTARY AGREEMENT AND RELEASE
You have participated in negotiating the terms of this First Agreement, have
read it and understand it fully. You acknowledge that you have been advised by
this First Agreement to consult with an attorney prior to executing this First
Agreement and that you have been represented by counsel in connection with the
drafting of this Agreement and your decision whether to enter into this
Agreement. You further acknowledge that you have been given at least 21 days to
consider the terms of this First Agreement, that you have been able to use this
period, or as much of this period as you desire, and that you are now executing
this First Agreement voluntarily with the express intention of making a binding
legal agreement, including giving up all claims against McDonald's as provided
herein. You forever waive any relief not explicitly set forth in this document.


REMEDIES FOR BREACH
Should you materially breach this First Agreement, McDonald's shall be entitled
to recover the entire value of any consideration you have received pursuant to
this First Agreement and shall be relieved of any obligation to pay further
consideration. It is agreed that this is not a penalty but an agreed upon remedy
that results from a failure of consideration upon a material breach of this
First Agreement.


ATTORNEY'S FEES; SAVINGS CLAUSE
You agree to pay all costs and attorneys' fees incurred by McDonald's in
enforcing this First Agreement should you materially violate any provision of
it, without in any way limiting McDonald's right to recover damages and other
legal and equitable relief. McDonald's agrees to pay all costs and attorneys'
fees incurred by you in enforcing this First Agreement should McDonalds
materially violate any provision of it, without in any way limiting your right
to recover damages and other legal and equitable relief. Should any provision of
this First Agreement be found void or unenforceable by any court of law, the
remaining provisions shall continue in full force and effect.


ARBITRATION OF CERTAIN DISPUTES
All disputes, claims, and causes of action relating to, arising under or
involving the interpretation or application of this First Agreement, except any
claims for temporary or permanent injunctive relief by McDonald's shall be
resolved solely and exclusively by final, binding and confidential arbitration
before a single arbitrator pursuant to the rules of the American Arbitration
Association applicable to employment disputes. The only exception is that
McDonald's or you may bring claims for temporary or permanent injunctive relief
in court. The parties understand and agree that this paragraph waives their
right to a jury trial on these claims. In any such arbitration, the waiver,
release and covenant not to sue contained in this First Agreement will be fully
applicable and enforceable. Likewise, although you have released and have no
basis for any claim relating to or arising from your employment or separation
from employment with McDonald's, including but not limited to claims of
discrimination or unlawful termination, any such claims shall be resolved solely
and exclusively by the same arbitration procedure.


RIGHT TO REVOKE
This First Agreement may be revoked by delivering a written notice of revocation
to Carrie Reuter, McDonald's Corporation, 2915 Jorie Boulevard, Dept. 146, Oak
Brook, Illinois 60523, no later than the close of business on the seventh day
after you sign it. Revocations delivered by mail must be postmarked by the
seventh day after signing this First Agreement. Any revocation must be
accompanied by repayment of all consideration already tendered under the terms
of this First Agreement.


LATER DATE RELEASE
Provided you deliver to McDonald's and do not revoke that certain Later Date
Agreement (“Later Date Agreement”), a copy of which is attached hereto, by which
you will provide a general release to McDonald's covering the period from this
First Agreement to the date you sign the Later Date Agreement, you will also
receive certain payments and other benefits, as set forth in the Later Date
Agreement, as consideration for that Later Date Agreement. The payments and
other benefits referred to in the Later Date Agreement will not be provided
unless you sign, deliver to McDonald's and do not revoke the Later Date
Agreement. This First Agreement will remain in full force and effect after you
enter into the Later Date Agreement and will remain in full force and effect if
you do not enter into or revoke the Later Date Agreement.


ENTIRE AGREEMENT
This First Agreement contains the full agreement between you and McDonald's and
completely supersedes any prior written or oral agreements or representations
concerning the subject matter thereof, with the exception of McDonald's
Directors and Officers Liability Insurance Program, McDonald's Standards of
Business Conduct, McDonald's Corporation Severance Plan, the Amended and
Restated 2001 Omnibus Stock Ownership Plan, including any award agreement under
this plan, as well as the Global Prospectus, dated February 8, 2012. Any oral
representation or modification concerning this First Agreement shall be of no
force or effect.






--------------------------------------------------------------------------------




SUCCESSORS; DEFINITION OF “McDONALD'S”
This First Agreement shall be binding on you, your heirs, successors and
assigns. “McDonald's” as used in this First Agreement, includes McDonald's
Corporation, McDonald's USA, LLC, all of their respective subsidiaries,
affiliates and related entities and companies, and their current and former
directors, officers, agents, employees, insurers and attorneys, and all employee
benefit plans and arrangements and their administrators, trustees and other
fiduciaries, and all successors and assigns of all of the foregoing.


/s/ Janice Fields
 
April 26, 2013
Janice Fields
 
Date
 
 
 
/s/ Richard Floersch
 
May 15, 2013
McDonald's
 
Date





